                                    Case 2:20-cv-01374-CBM-MAA Document 1 Filed 02/11/20 Page 1 of 9 Page ID #:1




                                     1 Jonah A. Grossbardt (State Bar No. 283584)
                                       SRIPLAW
                                     2 1801 Century Park East
                                       Suite 1100
                                     3 Los Angeles, CA 90067
                                       323.364.6565 – Telephone
                                     4 561.404.4353 – Facsimile
                                       jonah.grossbardt@sriplaw.com
                                     5
                                       Attorneys for Plaintiff
                                     6 DOUGLAS KIRKLAND

                                     7

                                     8                     UNITED STATES DISTRICT COURT

                                     9                    CENTRAL DISTRICT OF CALIFORNIA
          LOS ANGELES, CALIFORNIA




                                    10                              WESTERN DIVISION
SRIPLAW




                                    11   DOUGLAS KIRKLAND,                             Case No.: 2:20-cv-01374

                                    12                                Plaintiff,       COMPLAINT FOR COPYRIGHT
                                                                                       INFRINGEMENT
                                    13   v.
                                                                                       Demand for Jury Trial
                                    14   NAUSICAA RAMPONY, THE COOL
                                         HEART, LLC, KFIR MOYAL, KFIR
                                    15   MOYAL ART GALLERY INC., KFIR
                                         MOYAL ART LLC fdba KFIR
                                    16   MOYAL ART GALLERY INC.,

                                    17                             Defendants.

                                    18
                                                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                    19                    (INJUNCTIVE RELIEF DEMANDED)

                                    20

                                    21
                                                                                   1
                                                                                               COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                             CASE NO.: 2:20-CV-01374
                                    Case 2:20-cv-01374-CBM-MAA Document 1 Filed 02/11/20 Page 2 of 9 Page ID #:2




                                     1         Plaintiff DOUGLAS KIRKLAND by and through his undersigned counsel,

                                     2 brings this Complaint against Defendants NAUSICAA RAMPONY, THE COOL

                                     3 HEART, LLC, KFIR MOYAL, KFIR MOYAL ART GALLERY INC., KFIR

                                     4 MOYAL ART LLC fdba KFIR MOYAL ART GALLERY INC. for damages and

                                     5 injunctive relief, and in support thereof states as follows:

                                     6                             SUMMARY OF THE ACTION

                                     7         1.    Plaintiff DOUGLAS KIRKLAND (“Kirkland”) brings this action for

                                     8 violations of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and

                                     9 distribute Kirkland's original copyrighted Work of authorship in his Work.
          LOS ANGELES, CALIFORNIA




                                    10         2.    Kirkland joined Look Magazine in his early twenties, and later Life
SRIPLAW




                                    11 Magazine during the golden age of 60's/70's photojournalism. His assignments

                                    12 included essays on Greece, Lebanon, and Japan, as well as fashion and celebrity work,

                                    13 photographing Marilyn Monroe, Elizabeth Taylor, Marlene Dietrich and many others.

                                    14 Kirkland's fine art photography has been exhibited all over the world. His exhibition

                                    15 "Freeze Frame" is now in the permanent collection of Academy of Motion Picture

                                    16 Arts and Sciences in Beverly Hills. His work is also in the permanent collections of

                                    17 the Smithsonian, the National Portrait Gallery in Canberra Austrailia, the National

                                    18 Portrait Gallery in London, the Eastman House in Rochester, the Houston Center for

                                    19 Photography, and the Annenberg Space for Photography in Los Angeles.

                                    20

                                    21
                                                                                    2
                                                                                                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                               CASE NO.: 2:20-CV-01374
                                    Case 2:20-cv-01374-CBM-MAA Document 1 Filed 02/11/20 Page 3 of 9 Page ID #:3




                                     1         3.    Defendant THE COOL HEART, LLC (“TCH”) is an art gallery located

                                     2 in Beverly Hills, California. TCH is the owner and operate of a website located at the

                                     3 URL www.thecoolheart.com (the “Website”). TCH is promoting a gallery event at

                                     4 the Sofitel in Beverly Hills on its Website using Kirkland’s Work.

                                     5         4.    Defendant NAUSICAA RAMPONY (“Rampony”) is the owner of TCH.

                                     6         5.    Defendant KFIR MOYAL (“Moyal”) is an artist and art gallery owner

                                     7 who creates pop-art.

                                     8         6.    Defendant KFIR MOYAL ART GALLERY INC. (“KMAGI”) is the art gallery

                                     9 owned and operated by Moyal. Both Moyal and KMAGI were parties to a related
          LOS ANGELES, CALIFORNIA




                                    10 matter filed in the United States District Court for the Southern District of Florida.
SRIPLAW




                                    11         7.    Defendant KFIR MOYAL ART LLC (“KMAL”) is the current art gallery

                                    12 owned and operated by Moyal.

                                    13         8.    Defendants Moyal, KMAGI, KMAL, TCH and Rampony and are collectively

                                    14 referred to herein as “Defendants.”

                                    15         9.    Kirkland alleges that Defendants copied Kirkland's copyrighted Work

                                    16 from the internet in order to advertise, market and promote its business activities.

                                    17 Defendants committed the violations alleged in connection with Defendants’ business

                                    18 for purposes of advertising and promoting sales to the public in the course and scope

                                    19 of the Defendants’ business.

                                    20

                                    21
                                                                                    3
                                                                                                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                               CASE NO.: 2:20-CV-01374
                                    Case 2:20-cv-01374-CBM-MAA Document 1 Filed 02/11/20 Page 4 of 9 Page ID #:4




                                     1                             JURISDICTION AND VENUE

                                     2         10.   This is an action arising under the Copyright Act, 17 U.S.C. § 501.

                                     3         11.   This Court has subject matter jurisdiction over these claims pursuant to

                                     4 28 U.S.C. §§ 1331, 1338(a).

                                     5         12.   Defendants are subject to personal jurisdiction in California.

                                     6         13.   Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and

                                     7 1400(a) because the events giving rise to the claims occurred in this district,

                                     8 Defendants engaged in infringement in this district, Defendants reside in this district,

                                     9 and Defendants are subject to personal jurisdiction in this district.
          LOS ANGELES, CALIFORNIA




                                    10                                      DEFENDANTS
SRIPLAW




                                    11         14.   The Cool Heart, LLC is a California limited liability company, with its

                                    12 principal place of business at 9663 Santa Monica Boulevard, #1150, Beverly Hills,

                                    13 California, 90210, and can be served by serving its Registered Agent, Nausicaa

                                    14 Rampony at the same address.

                                    15         15.   Nausicaa Rampony is an individual residing in the county of Los

                                    16 Angeles, state of California, and can be served at her address of 9663 Santa Monica

                                    17 Boulevard, #1150, Beverly Hills, California, 90210.

                                    18         16.   Kfir Moyal is an individual residing in Miami-Dade county, state of

                                    19 Florida and can be served at 121 NW 47th Street, Miami, FL 33127,

                                    20

                                    21
                                                                                    4
                                                                                                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                               CASE NO.: 2:20-CV-01374
                                    Case 2:20-cv-01374-CBM-MAA Document 1 Filed 02/11/20 Page 5 of 9 Page ID #:5




                                     1        17.   Kfir Moyal Art Gallery Inc. is a Florida Corporation, with its principal place of

                                     2 business at 2800 Biscayne Boulevard, Suite 400, Miami, Florida, 33137, and can be

                                     3 served by serving its Registered Agent, Brian Przystup & Associates, LLC, 2800

                                     4 Biscayne Boulevard, Suite 400, Miami, Florida, 33137.

                                     5        18.   Kfir Moyal Art LLC is a Florida limited liability company, with its

                                     6 principal place of business at 729 NW 47th Street, Miami, Florida, 33127, and can be

                                     7 served by serving its Registered Agent, Brian Przystup & Associates, LLC, 2800

                                     8 Biscayne Boulevard, Suite 400, Miami, Florida, 33137.

                                     9                      THE COPYRIGHTED WORK AT ISSUE
          LOS ANGELES, CALIFORNIA




                                    10        19.   Kirkland created the photograph of Brigette Bardot which is shown below and
SRIPLAW




                                    11 referred to herein as the “Work”.

                                    12

                                    13

                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21
                                                                                    5
                                                                                                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                CASE NO.: 2:20-CV-01374
                                    Case 2:20-cv-01374-CBM-MAA Document 1 Filed 02/11/20 Page 6 of 9 Page ID #:6




                                     1         20.    The Work was registered with the Register of Copyrights as part of a compilation of

                                     2 previously unpublished photographs by Kirkland in Kirkland’s book entitled “Light

                                     3 Years: 3 Decades Photography Among the Stars” on October 31, 1989 and was

                                     4 assigned the registration number VA 399-173.

                                     5         23.    At all relevant times Kirkland was the owner of the copyrighted Work at

                                     6 issue in this case.

                                     7               PRIOR INFRINGEMENT JUDGMENT AGAINST KMAGI

                                     8         24.    On or about September 1, 2017, Kirkland discovered Moyal had copied

                                     9 the Work and was selling unauthorized derivatives of the Work on his website at
          LOS ANGELES, CALIFORNIA




                                    10 www.kfirmoyal.com.
SRIPLAW




                                    11         25.    Kirkland filed a lawsuit against KMAGI on January 22, 2019, entitled

                                    12 Douglas Kirkland v. Kfir Art Gallery Inc., Case Number 1:19-cv-20293-DPG, in the

                                    13 United States District Court for the Southern District of Florida (the “Florida

                                    14 Lawsuit”).

                                    15         26.    The copies made and sold by KMAGI without authorization that were

                                    16 infringing are shown in Exhibit 1 attached hereto.

                                    17         27.    On September 17, 2019, the court entered judgment against KMAGI for

                                    18 copyright infringement and awarded Kirkland damages, attorneys’ fees and costs in

                                    19 the amount of $204,787. The judgment against KMAGI is attached hereto as Exhibit

                                    20 2.

                                    21
                                                                                       6
                                                                                                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                   CASE NO.: 2:20-CV-01374
                                    Case 2:20-cv-01374-CBM-MAA Document 1 Filed 02/11/20 Page 7 of 9 Page ID #:7




                                     1         28.   Despite having had judgment for copyright infringement entered against

                                     2 his company, Moyal and KMAGI have continued to infringe upon Kirkland’s Work.

                                     3                     INFRINGEMENT AT ISSUE IN THIS CASE

                                     4         29.   On or about February 10, 2020, Kirkland discovered that TCH and

                                     5 Rampony were displaying the unauthorized copy and derivative work at issue in the

                                     6 prior action on the TCH website, Instagram feed, and on Twitter.

                                     7         30.   TCH’s Instagram videos also show the unauthorized copy and derivative

                                     8 work at issue in the prior action for sale on the wall at the TCH gallery.

                                     9         31.   None of the Defendants have never been licensed to use the Work at
          LOS ANGELES, CALIFORNIA




                                    10 issue in this action for any purpose.
SRIPLAW




                                    11         32.   All the Defendants knew or should have known that their use of the

                                    12 Work constitutes infringement.

                                    13         33.   Defendants copied and distributed Kirkland's copyrighted Work in

                                    14 connection with Defendants’ business for purposes of advertising and promoting

                                    15 Defendants’ business, and in the course and scope of advertising and selling products

                                    16 and services.

                                    17         34.   Defendants committed copyright infringement of the Work as evidenced

                                    18 by the documents attached hereto as Exhibit 3.

                                    19         35.   Kirkland never gave Defendants permission or authority to copy,

                                    20 distribute or display the Work at issue in this case.

                                    21
                                                                                    7
                                                                                                COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                              CASE NO.: 2:20-CV-01374
                                    Case 2:20-cv-01374-CBM-MAA Document 1 Filed 02/11/20 Page 8 of 9 Page ID #:8




                                     1
                                                                         COUNT I
                                     2                            COPYRIGHT INFRINGEMENT

                                     3        36.    Plaintiff incorporates the allegations of paragraphs 1 through 35 of this

                                     4 Complaint as if fully set forth herein.

                                     5        37.    Kirkland owns a valid copyright in the Work at issue in this case.

                                     6        38.    Kirkland registered the Work at issue in this case with the Register of

                                     7 Copyrights pursuant to 17 U.S.C. § 411(a).

                                     8        39.    Defendants copied, displayed, and distributed the Work at issue in this

                                     9 case and made derivatives of the Work without Kirkland's authorization in violation of
          LOS ANGELES, CALIFORNIA




                                    10 17 U.S.C. § 501.
SRIPLAW




                                    11        40.    Defendants performed the acts alleged in the course and scope of its

                                    12 business activities.

                                    13        41.    Defendants’ acts were willful.

                                    14        42.    Kirkland has been damaged.

                                    15        43.    The harm caused to Kirkland has been irreparable.

                                    16        WHEREFORE, the Plaintiff prays for judgment against the Defendants Kfir Moyal,

                                    17 Kfir Moyal Art Gallery Inc., Kfir Moyal Art LLC fdba Kfir Moyal Art Gallery Inc.,

                                    18 The Cool Heart, LLC, and Nausicaa Rampony that:

                                    19

                                    20

                                    21
                                                                                   8
                                                                                                COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                              CASE NO.: 2:20-CV-01374
                                    Case 2:20-cv-01374-CBM-MAA Document 1 Filed 02/11/20 Page 9 of 9 Page ID #:9




                                     1         a.    Defendants and their officers, agents, servants, employees, affiliated

                                     2 entities, and all of those in active concert with them, be preliminarily and permanently

                                     3 enjoined from committing the acts alleged herein in violation of 17 U.S.C. § 501;

                                     4         b.    Defendants be required to pay Plaintiff his actual damages and

                                     5 Defendants’ profits attributable to the infringement, or, at Plaintiff's election, statutory

                                     6 damages, as provided in 17 U.S.C. § 504;

                                     7         c.    Plaintiff be awarded his attorneys’ fees and costs of suit under the

                                     8 applicable statutes sued upon;

                                     9         d.    Plaintiff be awarded pre and post-judgment interest; and
          LOS ANGELES, CALIFORNIA




                                    10         e.    Plaintiff be awarded such other and further relief as the Court deems just
SRIPLAW




                                    11 and proper.

                                    12                                      JURY DEMAND

                                    13         Plaintiff hereby demands a trial by jury of all issues so triable.

                                    14
                                         DATED: February 11, 2020                Respectfully submitted,
                                    15

                                    16
                                                                                 /s/ Jonah A. Grossbardt
                                                                                 JONAH A. GROSSBARDT
                                    17
                                                                                 SRIPLAW
                                                                                 Attorneys for Plaintiff Douglas Kirkland
                                    18

                                    19

                                    20

                                    21
                                                                                     9
                                                                                                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                CASE NO.: 2:20-CV-01374
